DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (“Lin”) (U.S. Patent Application Publication Number 2012/0191967) and Mykland (U.S. Patent Number 7,840,777).
Regarding Claim 1, Lin discloses a processor receiving a system input data stream (Figs. 1 and 13C & para [0088), [0089]; i.e., an input 1341 is provided to processing module 1340; processing module 1390 is provided with input data via an input 1391;), comprising: 
a plurality of stream processors each receiving an input data stream and providing an output data stream (para [0044], [0087]; i.e., reconfigurable universal data processing module 102 can be separated into one or more digital data processors; the reconfigurable universal digital signal processing module 1301 is configured as a SIMD processing module to simultaneously carry out four operations; the four operations are provided with input data from inputs 1315, 1316, 1317, and 1318, and generate operation results on outputs 1319, 1320, 1321, and 1322), wherein the input data stream of a selected 
a plurality of configurable interconnection circuits each configurable to route the output data stream of one of the stream processors as the input data stream of another one of the stream processors (para [0088]; i.e., an input 1341 is provided to processing module 1340, the input data 1341 is processed through path 1343 downwards, the data is processed by the current column of processing units and then outputted to array 1345 as inputs); and 
a global bus providing access to and being accessible by the stream processors and the configurable interconnection circuits (para [0044), [0052]; i.e., the interconnection used by reconfigurable universal data processing module 102 may include various types of interconnections, such as high-speed local interconnects and global buses; reconfigurable universal data processing module 102 can be separated into one or more digital data processors).
Lin does not expressly disclose wherein the control processor executes a configurable sequence of instructions stored in the instruction memory.
In the same field of endeavor (e.g., processor interconnect techniques), Mykland teaches wherein the control processor (Figure 1, item 8) executes a configurable sequence of instructions stored in the instruction memory (Figure 1, item 16, Column 16, lines 33-45).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Mykland’s teachings of processor interconnect techniques with 

Regarding Claim 3, Lin discloses wherein the stream processors are included in a system that further comprises a host processor that configures the stream processors and the configurable interconnection circuits over the global bus (para [0044], [0052], [0117]; i.e., the interconnection used by reconfigurable universal data processing module 102 may include various types of interconnections, such as high-speed local interconnects and global buses; reconfigurable universal data processing module 102 can be separated into one or more digital data processors; The reconfigurable data processing platform can also include expansion modules such as random logic controllers, analog units, central (host) processors).

Regarding Claim 4, Lin discloses wherein the host processor provides an enable signal in each stream processor that initiates a computational phase in the stream processor (para [0052]; i.e., the interconnections between basic units can be reconfigured by configuring the multiplexers in the basic units and may be applied to form the carry chain in addition and subtraction operations and to partial products accumulation paths in multiplication operation, such as in adders, subtractors, and multipliers).

Regarding Claim 5, Lin discloses wherein, when the enable signal of the stream processor is de-asserted, selected circuits in the stream processor are power-gated to conserve power (para [0087], [0088], [0117], claims 11, 12; i.e., corresponding row or array of basic units 1302 can be shut down to save power; the reconfigurable universal data processing module is configured to form a plurality of rows and arrays of basic units to process multiple input data stream in parallel so as to perform a single instruction stream multiple data stream operation: the each row or array corresponds to a valid bit; and 

Regarding Claim 12, Lin discloses wherein the instruction memory is accessible by the host processor to store instructions for execution by the control processor over the global bus (memory 103 may include configuration memory cells or units for storage and data reordering and for configuring structures within reconfigurable universal data processing module 102; the interconnection used by reconfigurable universal data processing module 102 may include various types of interconnections, such as high-speed local interconnects and global buses; the reconfigurable data processing platform can also include expansion modules such as random logic controllers, analog units, central processors, digital signal processors; para [0043], [0052], (0117)).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lin and Mykland in view of US 2003/0039262 A1 to Wong et al. (hereinafter Wong).
Regarding Claim 2, Lin and Mykland fail to disclose wherein the configurable interconnection circuits are hierarchically organized.
Wong discloses wherein the configurable interconnection circuits are hierarchically organized (Abstract & para [0008], [0041]; i.e., the interconnect architecture is based upon hierarchical interconnection units; hierarchical level having a configurable interconnection within a unit; hierarchical configurable interconnect network with 2048 core cells). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the configurable interconnection circuits are hierarchically organized as taught by Wong into the system of Lin and Mykland for the purpose of providing a configurable interconnect system parametrically defined so that a software generator can easily create a desired configurable network.

Claims 6-10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin and Mykland in view of US 2004/0225790 A1 to George et al. (hereinafter George).
Regarding Claim 6, Lin and Mykland fail to disclose further comprising an interrupt bus which allows each stream processor to raise an interrupt to the host computer. 
George discloses further comprising an interrupt bus which allows each stream processor to raise an interrupt to the host computer (Fig. 5 & para (0049); i.e., interrupt may be delivered to the correct processor using with a bus-based message or a dedicated interrupt line; If the host processor is 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include further comprising an interrupt bus which allows each stream processor to raise an interrupt to the host computer as taught by George into the system of Lin and Mykland for the purpose of providing selective delivery of an interrupt to one of multiple processors having independent operating systems.

Regarding Claim 7, Lin discloses wherein each stream processor comprises: a plurality of arithmetic logic circuits each receiving an input data stream and providing an output data stream (Abstract & para [0042], [0087]; i.e., the reconfigurable universal data processing module contains a plurality of basic units each capable of being configured to perform a unit of at least one of a logic operation and an arithmetic operation; the reconfigurable universal digital signal processing module 1301 is configured as a SIMD processing module to simultaneously carry out four operations; the four operations are provided with input data from inputs 1315, 1316, 1317, and 1318, and generate operation results on outputs 1319, 1320, 1321, and 1322), wherein the input data stream of one of the arithmetic logic circuits comprises the input data stream of the stream processor (Abstract & para [0042], [0044], [0089]; i.e., reconfigurable universal data processing module 102 can be separated into one or more digital data processors; input and output configuration for a reconfigurable universal data processing module; processing module 1390 includes array 1392, array 1394, and array 1395. processing module 1390 is provided with input data via an input 1391) and wherein the output data stream of another one of the arithmetic logic circuits comprises the output data stream of the stream processor (para [0042], [0087], [0089]; i.e., the reconfigurable universal data processing module contains a plurality of basic units each capable of being configured to perform a unit of at least one of a logic 

Regarding Claim 8, Lin and Mykland fail to disclose wherein the control processor processes selected interrupts on the interrupt bus. 
George discloses further comprising an interrupt bus which allows each stream processor to raise an interrupt to the host computer (interrupt may be delivered to the correct processor using with a bus-based message or a dedicated interrupt line; If the host processor is determined to be the destination processor, then the ICH interrupt controller delivers the interrupt request to the host processor on a bus line different than that used to communicate with the co-processor; para {0049)). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the control processor processes selected interrupts on the interrupt bus as taught by George into the system of Lin and Mykland for the purpose of providing selective delivery of an interrupt to one of multiple processors having independent operating systems.

Regarding Claim 9, Lin discloses wherein each stream processor further comprises a plurality of memory circuits each accessible directly from one or more of the arithmetic logic circuits of the stream processor and over the processor bus (the reconfigurable universal data processing module contains a plurality of basic units each capable of being configured to perform a unit of at least one of a logic operation and an arithmetic operation; the configuration memory is coupled to the reconfigurable universal data processing module to provide configuration information to be used to configure the plurality of basic units; the interconnection used by reconfigurable universal data processing module 102 (e.g., adder) may include various types of interconnections, such as global buses; Abstract & para [0052)).

Regarding Claim 10, Lin discloses wherein each arithmetic logic circuit or configurable interconnection circuit comprises a plurality of configuration registers accessible by the host processor over the global bus or the control processor on the processor bus for storing values of control parameters of the arithmetic logic circuit or configurable interconnection circuit (the intermediate values when accumulating the partial products are stored in a register(s); the stored values are used for partial product accumulation, and the partial products can then be transferred to the full adder to perform the final addition operation; the reconfigurable data processing platform can also include expansion modules such as central (host) processors; para [0117], [0119]). .

Regarding Claim 13, Lin discloses further comprising a processor bus multiplexer which is configurable by the host processor to connect a portion of the global bus to the processor bus (the interconnection used by reconfigurable universal data processing module 102 may include various types of interconnections, such as global buses, the interconnections between basic units can be reconfigured by configuring the multiplexers in the basic units and may be applied to form the carry chain in addition and subtraction operations and to partial products accumulation paths in multiplication operation, such as in adders, subtractors, and multipliers; the reconfigurable data processing platform can also include expansion modules such as central (host) processors; para [0052], [0117)).

Regarding Claim 14, Lin discloses wherein each arithmetic logic circuit receives an enable signal form the host processor or the control processor and wherein, when the enable signal is de-asserted, clock signals associated with the arithmetic logic circuit are gated off, thereby suspending operations within the arithmetic logic circuit (corresponding row or array of basic units 1302 can be shut down to save power; the reconfigurable universal data processing module is configured to form rows and arrays of basic units to process multiple input data stream in parallel so as to perform a single instruction stream multiple data stream operation; the each row or array corresponds to a valid bit; and when the valid bit is set to invalid, the corresponding row or array is turned off to save power; the reconfigurable data processing platform can also include expansion modules such as central (host) processors; para [0087], [0088], [0117], claims 11, 12).

Regarding Claim 15, Lin discloses wherein each arithmetic logic circuit (a basic unit may refer to a general circuit block, formed by a plurality of gates and related circuit connections, capable of being configured to perform a unit of logic and/or arithmetic operation or a unit of data processing operation; para [0042]) comprises: a plurality of operator circuits each receiving an input data stream and providing an output data stream (reconfigurable universal data processing module 102 can be separated into one or more digital data processors; the reconfigurable universal digital signal processing module 1301 is configured as a SIMD processing module to simultaneously carry out four operations; the four operations are provided with input data from inputs 1315, 1316, 1317, and 1318, and generate operation results on outputs 1319, 1320, 1321, and 1322; para [0044}, [0087}); and a configurable interconnection circuit configurable to route (i) the input data stream of the arithmetic logic circuit as the input data stream of one of the operator circuits (port A may include a group of six inputs, logic .0., input A1, input A2, input A1N, input A2N, and input A3. Inputs A1, A2, A1N, and A2N may be used as partial product inputs in a multiplication operation, or global inputs in other functional operation; para (0047)); (ii) the output data stream of any of the operator circuits as the input data stream of any other one of the operator circuits (an input 1341 is provided to processing module 1340, the input data 1341 is processed through path 1343 downwards, the data is processed by the current column of processing units and then outputted to array 1345 as inputs; para [0088)), and (iii) the output data stream of one of the operator circuits as the output data stream of one of the arithmetic logic circuit (configuration memory cell 206 is configured to control multiplexer 214 to select a sum output stored in register 216 as output S of basic unit 303, and configuration memory cell 204 is configured to control multiplexer 212 to select a carry output stored in register 215 as output Co of basic unit 30; para [0050)). 

Regarding Claim 16, Lin discloses wherein each operator circuit comprises one or more arithmetic circuits or logic circuits (a basic unit, as used herein, may refer to a general circuit block, 

Regarding Claim 17, Lin discloses wherein each arithmetic circuit comprises one or more of: an adder, a multiplier, or a divider (adders, multipliers; a basic unit, as used herein, may refer to a general circuit block, formed by a plurality of gates and related circuit connections, capable of being configured to perform a unit of logic and/or arithmetic operation or a unit of data processing operation; para [0005], [0007], [0042], [0052], [0074)).

Regarding Claim 18, Lin discloses wherein the logic circuits each comprise one or more of shifters, combinational logic circuits, sequential logic circuits, and any combination thereof (a basic unit, as used herein, may refer to a general circuit block, formed by a plurality of gates and related circuit connections, capable of being configured to perform a unit of logic and/or arithmetic operation or a unit of data processing operation; shifters; para [0042)).

Regarding Claim 19, Lin discloses wherein each operator circuit provides a valid signal to indicate validity of its output data stream (the valid bits 1816 in the basic units 1801, 1802; the propagation of valid bit 1816 may be configured according to the functions to be implemented; para [0107], [0108)).

Regarding Claim 20, Lin discloses wherein at least one operator circuit comprises a memory operator (the reconfiguration control unit is coupled to the reconfigurable universal data processing module and the configuration memory to provide control signals for configuration of the plurality of basic units; Abstract & para [0009)).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lin and Mykland in view of George and further in view of US 2011/0314233 A1 to Yan et al. (hereinafter Yan).
Regarding Claim 21, Lin, Mykland, and George fail to disclose wherein at least one operator circuit comprises a buffer operator. 
Yan discloses wherein at least one operator circuit comprises a buffer operator (a buffer monitor; Abstract & para [0058]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein at least one operator circuit comprises a buffer operator as taught by Yan into the system of Lin, Mykland, and George for the purpose of providing query processor that includes a buffer monitor which is configured to monitor a current level of fullness of the buffer.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lin and Mykland in view of US 7,982,497 B1 (Trimberger).
Regarding Claim 22, Lin and Mykland fail to disclose wherein each configurable interconnection circuit comprises a non-blocking network receiving one or more input data streams and provided one or more output data streams. 
Trimberger discloses wherein each configurable interconnection circuit comprises a non-blocking network receiving one or more input data streams and provided one or more output data streams (a non-blocking interconnection network is provided having global inputs, global outputs and routing circuits that collectively couple the plurality of inputs to the plurality of outputs in a non-blocking manner; col. 1, lines 58-62). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein each configurable interconnection circuit comprises a non-blocking network 

Regarding Claim 23, Lin and Mykland fail to disclose wherein the non-blocking network comprises an NxN Benes network. 
Trimberger discloses wherein the non-blocking network comprises an NxN Benes network (routing circuits of the non-blocking interconnection network can collectively provide equivalent functionality to a Benes network; Figs. 1 & 4 show an NxN Benes network; Figs. 1-5 & col. 2, lines 34-36). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the non-blocking network comprises an NxN Benes network as taught by Trimberger into the system of Lin and Mykland for the purpose of providing FGPA designs desirable for the interconnection network in order to allow for a robust set of routing solutions.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lin and Mykland in view of Trimberger and further in view of US 7,600,143 B1 (Neuman).
Regarding Claim 24, Lin, Mykland, and Trimberger fail to disclose the configurable interconnection circuit further comprises a plurality of first-in-first-out memory each receiving a selected one of the output data streams of the non-blocking network to provide a delayed output data stream corresponding to the selected output data stream of the non-blocking network delayed by a configurable delay value. 
Neuman discloses the configurable interconnection circuit further comprises a plurality of first-in-first-out memory each receiving a selected one of the output data streams of the non-blocking network to provide a delayed output data stream corresponding to the selected output data stream of the non-blocking network delayed by a configurable delay value (a queue mode provides a programmable amount of delay to be used by the cache interface device, whereby consecutive queue 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the configurable interconnection circuit further comprises a plurality of first-in-first-out memory each receiving a selected one of the output data streams of the non-blocking network to provide a delayed output data stream corresponding to the selected output data stream of the non-blocking network delayed by a configurable delay value as taught by Neuman into the system of Lin, Mykland, and Trimberger for the purpose of providing a queue mode with a programmable amount of delay used by the cache interface device, whereby consecutive queue mode provides a First In First Out (FIFO) operation to consecutively retrieve queued data.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lin and Mykland in view of US 2009/0179794 A1 to Dooley et al. (hereinafter Dooley).
Regarding Claim 25, Lin and Mykland fail to disclose wherein the processor serves as a digital baseband circuit that processes in real time digitized samples from a radio frequency (RF) front-end circuit. 
Dooley discloses wherein the processor serves as a digital baseband circuit that processes in real time digitized samples from a radio frequency (RF) front-end circuit (a GPS RF front-end is disclosed including an antenna for receiving GPS signals, an analog to digital converter for sampling received GPS signals and interface circuitry for outputting the GPS signal samples; real-time software radio architectures for GPS receivers; Abstract & para [0002], [0014]). 
.

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lin and Mykland in view of Dooley and further in view of US 2011/0051670 A1 to Safarian et al. (hereinafter Safarian).
Regarding Claim 26, Lin, Mykland, and Dooley fail to disclose wherein the input data stream of the processor comprises in-phase and quadrature components of a signal received at an antenna, after signal processing at the RF front-end circuit. 
Safarian discloses wherein the input data stream of the processor comprises in-phase and quadrature components of a signal received at an antenna, after signal processing at the RF front-end circuit (receive in-phase and quadrature-phase signals; receiver 350 includes an antenna 88; an inbound RF signal received at antenna 88; para [0068], [0070]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the input data stream of the processor comprises in-phase and quadrature components of a signal received at an antenna, after signal processing at the RF front-end circuit as taught by Safarian into the system of Lin, Mykland, and Dooley for purpose of providing an receiver architecture that compensates for any phase noise in the outbound RF signal.

Regarding Claim 27, Dooley discloses wherein the received signal includes navigation signals transmitted from numerous positioning satellites (GPS receiver receives NAVSTAR SPS GPS signals; the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495. The examiner can normally be reached Monday - Friday, 8 am - 5 pm, alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL M ZAMAN/                Primary Examiner, Art Unit 2186